DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/22 has been entered.
 
Response to Arguments
Applicant's arguments filed 1/18/22 have been fully considered.
Applicant’s arguments, starting on page 7, with respect to the 35 U.S.C. 112(b) rejection to claim 25 have been considered but are moot because the claims have been withdrawn. The examiner notes a new 35 U.S.C. 112(b) rejection has been made for claim 37 in light of amendment.
Applicant’s arguments, starting on page 7, with respect to the 35 U.S.C. 103 rejection(s) of claim(s) 21, 23, 24, 26, 30, and 36-38 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Yazdi (US 20160295557 A1) in view of Wei (US 20180375560 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 37 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 37 recites the limitation “a processor” twice. There is insufficient antecedent basis for this limitation in the claim. To correct this please amend the second instance to “a second processor”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 21, 23, 24, 26, 30, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yazdi (US 20160295557 A1) in view of Wei (US 20180375560 A1).
Regarding claim 21, Yazdi discloses:
“A terminal comprising: a receiver” ([para 0109]: “The transceiver may be an example of a combined receiver 505 and transmitter 515 of FIG. 5.”)
“that receives configuration information” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
“and a trigger signal;” ([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
“and a processor…” ([para 0105]: “The UE 115-b may also include a processor 805, and memory 815 (including software (SW)) 820, a transceiver 835, and one or more antenna(s) 840, each of which may communicate, directly or indirectly, with one another (e.g., via buses 845).”)
“…and reports aperiodic Channel State Information (CSI) … based on the configuration information and the trigger signal,” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
“wherein the trigger signal indicates whether the time and frequency resource is a resource for CSI measurement or a resource for interference measurement” ([para 0063]: “The indicator may trigger the UE 115-a to measure and report instantaneous channel conditions from a serving base station 105-a, and interference from at least one neighboring base station 105. For example, the indicator may trigger the UE 115-a to use zero-power CSI-RS to measure interference from neighboring base stations 105. Additionally or alternatively, the indicator may trigger the UE 115-a to use nonzero-power CSI-RS to measure instantaneous channel conditions from a serving cell, such as the base station 105-a.”)
Yazdi does not explicitly disclose the resources are “time and frequency” resources.
However, Wei discloses the missing feature the resources are “time and frequency” resources ([para 0058]: “At block 500, a base station, such as eNB 700, signals configuration of a plurality of CSI-RS resources associated with a CSI process… The configuration parameters may further include information, such as time/frequency location…” ; [para 0061]: “At block 503, a base station, such as eNB 700, transmits a configuration signal identifying the subset of CSI-RS resources selected for activation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi and Wei, to modify the resources as disclosed by Yazdi, to be time/frequency resources as disclosed by Wei. The motivation for the resources to be both time and frequency resources is that it allows more precise scheduling, thereby allowing increased flexibility which can lead to improved optimization, thereby improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei to obtain the invention as specified in the instant claim.
Regarding claim 23, Yazdi in view of Wei discloses all the features of the instant claim.
Yazdi further discloses “wherein a bandwidth receiving  an aperiodic Channel State Information Reference Signal (CSI-RS) for the CSI measurement is the same as a bandwidth that is used to communicate data to the terminal” ([para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.” ; [para 0068]: “The allocated RBs 320 may include pilot signals or at least one data packet. In some cases, the allocated RBs 320 may be allocated for both pilot signals and at least one data packet.”)
Regarding claim 24, Yazdi in view of Wei discloses all the features of the instant claim.
Yazdi further discloses “wherein the configuration information includes information about a plurality of resources for the aperiodic CSI-RS.” ([para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
Regarding claim 26, Yazdi in view of Wei discloses all the features of the instant claim.
Yazdi further discloses “wherein the receiver receives the configuration information by using Radio Resource Control (RRC) signaling.” ([para 0055]: “Primary cells may be semi-statically configured by higher layers (e.g., radio resource control (RRC), etc.) on a per-UE basis. Certain uplink control information (UCI), e.g., acknowledgement (ACK)/NACK, channel quality indicator (CQI), and scheduling information transmitted on physical uplink control channel (PUCCH), are carried by the primary cell.”)
Regarding claim 38, Yazdi in view of Wei discloses all the features of the instant claim.
Yazdi further discloses “wherein an aperiodic Channel State Information reference signal (CSI-RS) is allocated to the time and frequency resource.” ([para 0057]: “The types of information included in the report determines a reporting type. Channel state reports may be periodic or aperiodic. That is, a base station 105 may configure a UE 115 to send periodic reports at regular intervals, and may also request additional reports as needed. Aperiodic reports may include wideband reports indicating the channel quality across an entire cell bandwidth, UE selected reports indicating a subset of the best subbands, or configured reports in which the subbands reported are selected by the base station 105.”)
Regarding claim 30, Yazdi discloses:
“A communication method for a terminal comprising: receiving configuration information” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
“and specifying… resources and reporting aperiodic Channel State Information (CSI) … based on the configuration information and the trigger signal,” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
“wherein the trigger signal indicates whether the time and frequency resource is a resource for CSI measurement or a resource for interference measurement” ([para 0063]: “The indicator may trigger the UE 115-a to measure and report instantaneous channel conditions from a serving base station 105-a, and interference from at least one neighboring base station 105. For example, the indicator may trigger the UE 115-a to use zero-power CSI-RS to measure interference from neighboring base stations 105. Additionally or alternatively, the indicator may trigger the UE 115-a to use nonzero-power CSI-RS to measure instantaneous channel conditions from a serving cell, such as the base station 105-a.”)
Yazdi does not explicitly disclose the resources are “time and frequency” resources.
However, Wei discloses the missing feature the resources are “time and frequency” resources ([para 0058]: “At block 500, a base station, such as eNB 700, signals configuration of a plurality of CSI-RS resources associated with a CSI process… The configuration parameters may further include information, such as time/frequency location…” ; [para 0061]: “At block 503, a base station, such as eNB 700, transmits a configuration signal identifying the subset of CSI-RS resources selected for activation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi and Wei, to modify the resources as disclosed by Yazdi, to be time/frequency resources as disclosed by Wei. The motivation for the resources to be both time and Yazdi with Wei to obtain the invention as specified in the instant claim.
Regarding claim 36, Yazdi discloses:
“A base station comprising: a transmitter” ([para 0109]: “The transceiver may be an example of a combined receiver 505 and transmitter 515 of FIG. 5.”)
“that transmits configuration information” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
“and a trigger signal;” ([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
“and a processor…” ([para 0105]: “The UE 115-b may also include a processor 805, and memory 815 (including software (SW)) 820, a transceiver 835, and one or more antenna(s) 840, each of which may communicate, directly or indirectly, with one another (e.g., via buses 845).”)
“…that receives aperiodic Channel State Information (CSI) …from a terminal, wherein the terminal specifies the … resources and reports the CSI based on the configuration information and the trigger signal,” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
“and the trigger signal indicates whether the time and frequency resource is a resource for CSI measurement or a resource for interference measurement.” ([para 0063]: “The indicator may trigger the UE 115-a to measure and report instantaneous channel conditions from a serving base station 105-a, and interference from at least one neighboring base station 105. For example, the indicator may trigger the UE 115-a to use zero-power CSI-RS to measure interference from neighboring base stations 105. Additionally or alternatively, the indicator may trigger the UE 115-a to use nonzero-power CSI-RS to measure instantaneous channel conditions from a serving cell, such as the base station 105-a.”)
Yazdi does not explicitly disclose the resources are “time and frequency” resources.
However, Wei discloses the missing feature the resources are “time and frequency” resources ([para 0058]: “At block 500, a base station, such as eNB 700, signals configuration of a plurality of CSI-RS resources associated with a CSI process… The configuration parameters may further include information, such as time/frequency location…” ; [para 0061]: “At block 503, a base station, such as eNB 700, transmits a configuration signal identifying the subset of CSI-RS resources selected for activation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi and Wei, to modify the resources as disclosed by Yazdi, to be time/frequency resources as disclosed by Wei. The motivation for the resources to be both time and frequency resources is that it allows more precise scheduling, thereby allowing increased flexibility which can lead to improved optimization, thereby improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei to obtain the invention as specified in the instant claim.
Regarding claim 37, Yazdi discloses:
“A system comprising a terminal and a base station, wherein the terminal comprises: a receiver” ([para 0109]: “The transceiver may be an example of a combined receiver 505 and transmitter 515 of FIG. 5.”)
“that receives configuration information” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
“and a trigger signal;” ([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
([para 0105]: “The UE 115-b may also include a processor 805, and memory 815 (including software (SW)) 820, a transceiver 835, and one or more antenna(s) 840, each of which may communicate, directly or indirectly, with one another (e.g., via buses 845).”)
“that specifies …resources and reports aperiodic Channel State Information (CSI) … based on the configuration information and the trigger signal,” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
“the base station comprises: a transmitter” ([para 0109]: “The transceiver may be an example of a combined receiver 505 and transmitter 515 of FIG. 5.”)
“that transmits the configuration information” ([para 0061]: “The transmitter, such as the base station 105-a, may allocate resource blocks (RBs) on a number of CCs 205 for a transmission to be received by the receiver, such as the UE 115-a.” ; [para 0067]: “The DL resource grants 315 may indicate to the receiver the resources to be used for transmitting data and pilot signals.”)
“and the trigger signal;” ([para 0063]: “In some cases, the base station 105-a may transmit an indicator, which the UE 115-a may receive, which indicates to the UE 115-a to perform channel measurements.”)
“and a processor…” ([para 0105]: “The UE 115-b may also include a processor 805, and memory 815 (including software (SW)) 820, a transceiver 835, and one or more antenna(s) 840, each of which may communicate, directly or indirectly, with one another (e.g., via buses 845).”)
“…that receives the CSI from the terminal” ([para 0067]: “For example the DL resource grant 315 may indicate to the receiver that resource blocks (RBs) 320 of CC1 340-a through CCN 340-n are scheduled to carry transmissions from the transmitter to the receiver. The DL resource grant 315 may further include, or be transmitted with, an indicator as described above with reference to FIG. 2. The indicator may indicate to the receiver the measurements to perform or the resources to use for measurements.”)
([para 0063]: “The indicator may trigger the UE 115-a to measure and report instantaneous channel conditions from a serving base station 105-a, and interference from at least one neighboring base station 105. For example, the indicator may trigger the UE 115-a to use zero-power CSI-RS to measure interference from neighboring base stations 105. Additionally or alternatively, the indicator may trigger the UE 115-a to use nonzero-power CSI-RS to measure instantaneous channel conditions from a serving cell, such as the base station 105-a.”)
Yazdi does not explicitly disclose the resources are “time and frequency” resources.
However, Wei discloses the missing feature the resources are “time and frequency” resources ([para 0058]: “At block 500, a base station, such as eNB 700, signals configuration of a plurality of CSI-RS resources associated with a CSI process… The configuration parameters may further include information, such as time/frequency location…” ; [para 0061]: “At block 503, a base station, such as eNB 700, transmits a configuration signal identifying the subset of CSI-RS resources selected for activation.”)
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, having the teachings of Yazdi and Wei, to modify the resources as disclosed by Yazdi, to be time/frequency resources as disclosed by Wei. The motivation for the resources to be both time and frequency resources is that it allows more precise scheduling, thereby allowing increased flexibility which can lead to improved optimization, thereby improving system efficiency. Therefore, it would have been obvious to combine Yazdi with Wei to obtain the invention as specified in the instant claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAAD KHAWAR whose telephone number is (571)272-7948.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)-270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD KHAWAR/Primary Examiner, Art Unit 2412